Per curiam:

This is an application for a writ of habeas corpus. The writ was denied. Applicant appeals.
Applicant was charged in the state of Nebraska with the crime of obtaining property by false pretenses. He was arrested in Kansas. The governor of Kansas approved extradition proceedings and he was delivered to the custody of the agent of the governor of Nebraska. Whereupon this action for a writ of habeas corpus was *220instituted in the district court of Shawnee • county, Kansas. The theory of applicant is that the complaint filed in Nebraska upon which he was arrested does not charge him with a crime under the laws of that state. Applicant argues that the complaint does not show any causal connection between the false pretense charged and the giving up of her property by the complainant. We have examined this complaint and have reached the conclusion that it does state an offense under section 28-1207, Compiled Statutes of 1929, Neb., as this statute is construed and applied by the supreme court of that state in MacDonald v. State, 124 Neb. 332, 246 N. W. 716.
The judgment of the trial court is therefore affirmed.